


Exhibit 10.17

 

FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT

 

KapStone Paper and Packaging Corporation, a Delaware corporation (the
“Company”), hereby grants to {insert name} (“you” or the “Grantee”), [a
non-employee director](1)[an executive officer] of the Company, an award (the
“Award”) of Restricted Stock Units (the “Units”) representing the right to
receive the number of shares of the Company’s common stock, $.0001 par value
(“Shares”), on the terms and conditions set forth below.

 

This Award is subject to the terms and conditions set forth in Exhibit A to this
Restricted Stock Unit Grant Agreement, and in the KapStone Paper and Packaging
{2016} Incentive Plan, as amended from time to time (the “Plan”), all of which
are an integral part of and are hereby incorporated into this Restricted Stock
Unit Grant Agreement.  You may obtain a copy of the Plan and amendments to the
Plan upon request. Capitalized terms used but not defined in this Restricted
Stock Unit Grant Agreement have the meanings specified in the Plan.

 

 

 

Date of Grant

 

{insert}

 

 

 

Number of Units Granted

 

{insert #}

 

 

 

Vesting Schedule

 

{insert}

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------

(1)  Bracketed language that is italicized in this Exhibit relates only to
non-employee directors of the Company. Bracketed language that is not italicized
in this Exhibit relates only to executive officers of the Company.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

to

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

1.                                      Form of Award.  This is an award of
Units, which will become vested pursuant to the vesting schedule set forth in
the Restricted Stock Unit Grant Agreement.  Subject to Section [11][12], Shares
underlying the Units will be delivered to you within thirty (30) days of the
vesting of the Units; provided, however, the Shares may be delivered to you in
care of an account established for you at the third party administering the Plan
on behalf of the Company. You will be the owner and shall control the
disposition of all Shares held for you in such account.

 

2.                                      Effect of Termination [of Employment].
Immediately upon your termination of status as [a non-employee director][an
employee] of the Company for any reason other than your [retirement from the
Board][ Retirement], death or Disability, the Units granted to you that have not
vested prior to such time will no longer vest and you shall forfeit all rights
(and the Company shall have no further obligation) with respect to such Units. 
In the event of your termination of [your membership on the Board][employment]
by reason of your [retirement][Retirement], death or Disability, the Units shall
immediately vest in full and, subject to Section [11][12], shall be delivered to
you or your beneficiary, as applicable, within 30 days of your termination of
[your membership on the Board][employment] due to your [retirement][Retirement],
death or Disability.  [As used herein, the term “Retirement” means the voluntary
termination of employment of a Grantee who has attained the age of 65.] The term
“Disability” is defined in the Plan. [For purposes of this Restricted Stock Unit
Grant Agreement, the term “retirement” shall mean your voluntary retirement from
the Board, as determined by the Committee.]

 

3.                                      Rights as Shareholder.  Except as
provided below you will have no rights as a shareholder of the Company with
respect to Shares underlying the Units unless and until Shares are delivered to
you in respect of such Units upon vesting. Notwithstanding the above, if
dividends are paid on Shares represented by the Units awarded to you that have
not yet either vested or been forfeited:

 

(i)                                     If such dividends are cash dividends,
the Company will accumulate amounts equivalent to the amount of dividends and
pay to you such amount when the underlying Shares are distributed to you in
accordance with this Restricted Stock Unit Grant Agreement; and

 

(ii)                                  If such dividends are Share dividends, the
Company will credit you with a number of additional Units equal to the number of
Shares of per-Share dividends that would have been paid to you if your Units had
been Shares, with such additional Units being subject to the same restrictions
and for the same period as the Units to which such dividend credits relate.

 

4.                                      [Taxes.  The Company is not required to
deliver Shares pursuant to this Award unless you first pay to the Company the
minimum amount that the Company is required to withhold for federal, state,
local or foreign income, FICA or other taxes relating to vesting and

 

A - 1

--------------------------------------------------------------------------------


 

delivery of such Shares.  The Company will notify you of such minimum amount at
or prior to the time the Units vest.  You may satisfy this obligation by any one
or a combination of the following means:

 

(i)                                     delivering cash, negotiable personal
check or electronic funds transfer in an amount that is equal to the amount to
be withheld;

 

(ii)                                  delivering of  Shares having a Fair Market
Value on the effective date of such exercise equal to the amount to be withheld;
or

 

(iii)                               requesting the Company to withhold from
those Shares that would otherwise be delivered pursuant to this Award a number
of Shares having a Fair Market Value on the effective date of vesting of such
Shares that is equal to the amount to be withheld.

 

Shares to be delivered or withheld may not have an aggregate Fair Market Value
in excess of the amount determined by applying the minimum statutory withholding
rate.]

 

[4][5].               Limited Transferability of Award.  Except as provided
below in this Section [4][5], this Award is not transferable by you except by
will or the laws of descent and distribution, and may not be assigned,
negotiated, or pledged by you in any way (whether by operation of law or
otherwise), and shall not be subject to execution, attachment or similar
process.

 

You are authorized to transfer all or a portion of this Award by gift (or
similar transfer for no consideration) to a Family Member. Following the
transfer of all or a portion of this Award to a Family Member, the Family Member
shall have all of your rights and obligations and you shall not retain any
rights with respect to the transferred Award, except that the payment of any tax
attributable to the vesting of the transferred Award shall remain your
obligation.

 

As used herein, “Family Member” means your child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing your
household (other than a tenant or employee), a trust in which these persons have
more than 50% of the beneficial interest, a foundation in which these persons
(or you) control the management of assets, and any other entity in which these
persons (or you) own more than 50% of the voting interests.

 

[5][6].               Amendments.  The Committee may by written instrument amend
this Restricted Stock Unit Grant Agreement prospectively or retroactively in any
manner; but no such amendment may adversely affect your rights without your
written consent unless such amendment is required or permitted to comply with
securities, tax or other laws.  By accepting this Award you thereby give your
consent to any amendment of this Restricted Stock Unit Grant Agreement
reasonably determined by the Committee to be required or permitted by the
preceding sentence.  The Committee retains with respect to this Award all of the
rights, powers and authorities described in the Plan, whether or not set forth
in this Restricted Stock Unit Grant Agreement, unless expressly provided to the
contrary in this Restricted Stock Unit Grant Agreement.

 

A - 2

--------------------------------------------------------------------------------


 

[6][7].               Forfeiture and Clawback [of Restricted Stock Units and
Payments].  In the event that you engage in fraud or misconduct involving the
Company, then at the option of the Committee, all vested and unvested Units
[awarded to you] will terminate and be forfeited, and you will be required to
immediately pay to the Company all amounts that you [may] have received in
connection with your sale of stock received upon the vesting of Units. Such
forfeiture and clawback shall be in addition to any other right the Company may
have with respect to any such fraud or misconduct. At the direction of the
Board, the Company may undertake any legal action to collect and recover the
amount of any such required payment.

 

[7][8].               Notices.  Any notice to be given under the terms of this
Restricted Stock Unit Grant Agreement to the Company shall be addressed to the
Company in care of its Secretary.  Any notice to be given to you shall be
addressed to you either at the e-mail address or the street address listed in
the Company’s records.  By a notice given pursuant to this Section, either party
may designate a different address for notices.  Any notice shall have been
deemed given when actually delivered.

 

[8][9].               Severability.  If any part of this Restricted Stock Unit
Grant Agreement is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any part of this Restricted Stock Unit Grant Agreement not declared
to be unlawful or invalid.  Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

 

[9][10].        Applicable Law.  This Agreement shall be governed by the laws of
the State of Delaware other than its laws respecting choice of law.

 

[10][11]. Headings.  Headings are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Restricted
Stock Unit Grant Agreement.

 

[11][12]. Compliance with Section 409A of the Code.  This Award is intended to
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and shall be interpreted and construed accordingly.  To
the extent this Restricted Stock Unit Grant Agreement provides for the Award to
become vested and be settled upon the Grantee’s termination of employment, the
applicable Shares shall be transferred to the Grantee or his or her beneficiary
upon the Grantee’s “separation from service,” within the meaning of Section 409A
of the Code; provided that if the Grantee is a “specified employee,” within the
meaning of Section 409A of the Code, then to the extent the Award constitutes
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, such Shares shall be transferred to the Grantee or his or her beneficiary
upon the earlier to occur of (i) the six-month anniversary of such separation
from service and (ii) the date of the Grantee’s death.

 

A - 3

--------------------------------------------------------------------------------
